Mr. Justice Sheldon, dissenting: I am unable to concur in the opinion of the majority of the court. The bill in chancery in this ease was brought in the circuit court of Mercer county, by Frederick Pi Burgett, Peter Johnson and Ellen Johnson," to enjoin the sale, by the sheriff, of a tract of land levied upon and advertised for sale under an execution in favor of Frank H. Bernard, issued on a judgment rendered in his favor in the circuit court of Mercer county, On the 8th day of November, 1875, against George B. Tyler, Lorenzo Richmond and Wells Willets, for the sum of $1200 and costs. The land levied on was the south-west quarter of section 18, in township 15 north, range 4 west, in Mercer county. At and before the date of the judgment it was owned by Wells Willets, and had been mortgaged by him to William L. Ewing & Co. on the first day of November, 1871. The ■mortgage was foreclosed and the land sold, under decree of court, to satisfy the mortgage, on May 31, 1877. On the 11th day of July, 1876, Wells Willets was declared a bankrupt, and James M. Man non, on the first day of September, 1876, was appointed his assignee in bankruptcy, and Mannon, on the 2d day of June, 1877, as such assignee, sold the equity of redemption of the land to Pa eh el C. Willets, and made her a deed thereof, which was duly recorded September 17, 1877. She was the wife of Wells Willets, and on the 14th day of September, 1877, she and her husband, Wells Willets, conveyed the land, by quitclaim deed, to Frederick P. Burgett, one of the complainants, which was recorded September 17, 1877, and Burgett, on the 11th day of November, 1877, conveyed the same land, by warranty deed, to Peter and Ellen Johnson, the other two complainants, the deed being recorded November 20, 1877. Burgett, on the 24th day of April, 1878, redeemed the land from the foreclosure sale under the William L. Ewing & Co. mortgage, by paying to the master in chancery, to do so, the sum of $3269.17. After this redemption by Burgett, and on June 28, 1878, the execution now sought to be restrained was sued out on the judgment of Bernard against Wells Willets, rendered on November 8, 1875, and levied on the land in question as subject to be sold under that judgment. It appears, further, that Wells Willets took an appeal from this judgment of November 8, 1875, to the Supreme Court, and gave his appeal bond, Avith J. Orr Willets and Courtney Drury as his sureties thereon. The judgment was affirmed in the Supreme Court. Bernard then brought suit upon the appeal bond, and recovered a judgment thereon against the makers, Wells Willets, J. Orr Willets and Courtney Drury, on the 6th day of December, 1876, in the circuit court of Mercer county, for the sum of $1415.60, Avhich was for the full amount of the first judgment of November 8, 1875, interest and costs to that time, of December 6, 1876. Execution was issued on this last judgment of December 6, 1876, on the 13th day of January 1877, and the execution AA'as returned satisfied by the sheriff on the 3d day of March, 1877. This return of satisfaction Avas subsequently set aside 1 by order of court, on December 4, 1877, which Avas after all the aforenamed sales and purchases of the land had taken place. The question presented is, whether the satisfaction of the second judgment upon the appeal bond was a- satisfaction of the first judgment on the appeal from which the appeal bond Avas given, and whether the entry of satisfaction of the second judgment which was made Avas entitled to be relied upon by the subsequent purchasers as a discharge of the first judgment, and upon the faith of Avhich, as being such a discharge, they Avere justified in purchasing the land in question as free from the lien of such first judgment. The appeal bond was given as collateral security for the payment of the first judgment, so that the second judgment on the appeal bond and the first judgment were for the same thing, and the payment and satisfaction of the second judgment would be a payment and satisfaction of the first judgment. Craft v. Merrill et al. 14 N. Y. 456; Freeman on Judgments, § 467. The sole person who appears as having any ' opposing interest here, is Shadrack C. Burlingame, as assignee of the judgment. On his petition he Avas made a party defendant to the bill, and ansAvers it with Bernard, the judgment creditor, and the sheriff. Burlingame sets up that Bernard sold and assigned to him both the judgments on the 31st day of January 1877, for $1426.80, and that he caused his attorney to issue the execution sought to be enjoined in this cause. Bernard answers the same as to the assignment, and that the $1426.80 Avas paid to him by Burlingame’s note. It appears in proof, that on January 13, 1877, an execution was issued on this second judgment. There appear indorsed upon it the following: “March 1st, 1877, rec’d amount of judgment in full. Bassett & Wharton.” “I return this execution satisfied 3d day of March, 1877. John S. Paxton, Sheriff.” Bassett & Wharton were the plaintiffs’ attorneys in the suit Avherein the judgment was recovered. Upon the judgment docket in the clerk’s office of Mercer county, there was made an entry that the judgment was satisfied. On the execution docket there was the entry, in the proper column, “ 3d March, 1877, ret’d satisfied.” The clerk testified that these docket entries were made on the day or day after the return of the execution, March 3, 1877. The statute requires these dockets to be kept with proper columns, wherein shall be entered a note of the satisfactions of judgments and executions; and that such dockets “shall be deemed public records, and sh.all at all times be open to inspection, without fee or reward.” Rev. Stat. 1874, p. 263. All the above appeared by the public records of the clerk’s office of Mercer county at the time ¡Rachel Willets purchased from the assignee in bankruptcy this land, as the land of Wells Willets, on the 2d day of June, 1877, and at the time of the subsequent purchases by Burgett from her, and by the Johnsons from Burgett. It showed of record a satisfaction of the second judgment, and upon which, as importing verity, I think these purchasers were entitled to rely as full proof of satisfaction ; and this second judgment being satisfied, satisfied the first one, so that the purchasers had the right to believe the first judgment was satisfied, and that they might safely buy the land as free from the lien of that judgment; and they should be protected therefrom. If there was error in these receipts of satisfaction and entries of satisfaction of the judgment, the loss should fall upon the judgment creditor or his assignee, through whom; or those acting in their behalf, there was caused to be produced these deceptive appearances, rather than upon those who innocently purchased in reliance upon such appearances as expressing what was true. There is some attempt made to affect the standing of Mrs. Willets as an innocent purchaser, as having alleged notice of this first judgment at the time of the assignee’s sale to her. There were a great number of tracts of land, upwards of one hundred, sold at the assignee’s sale, lying mostly in Mercer county. They were set down in a book and two separate papers. Against the tracts were set down quite a number of incumbrances which were on some of them. There was set down the Ewing & Co. mortgage, which was on this land. Under the heading of judgments on one of the papers, there appeared among others this first judgment in favor of Bernard. There was set down in the book the following; “ June 2, 1877, conditions of sale. * * * The sale is made subject to the incumbrances, which the purchaser is to pay. The assignee does not warrant title, but sells only such interest as he has as assignee of Wells Willets. The statements made in regard to the incumbrances are the best that the assignee can give, but he does not guarantee that they are perfectly correct. The purchaser takes all risk.” One witness testifies that it was announced that the lands would be sold subject to this first judgment. Another witness says the assignee made announcement of judgments,— one was this judgment. The clerk at the sale testifies that he has no recollection of the assignee speaking of or announcing any judgments,— that he did not hear the Bernard judgment mentioned.' The assignee himself says he read the conditions of sale, and thinks he advised those present of taxes and judgments, but it was so long ago he can not say certain that when he offered a tract he announced the incumbrance set opposite in the list, and thinks judgments were mentioned, but could not be certain, it was so long ago. Four other witnesses testify that they were present to buy lands, paid attention to all that was said, and that neither this or any other judgments were spoken of. This is in substance all the evidence in respect of any notice of the judgment. It is not perceived that anything more can be made out of this testimony, than that perhaps those present at the sale were apprised of the existence of this judgment. This was but a fact which the public records showed, of which purchasers would be presumed to have notice, and actual notice would lend no increased effect to the constructive notice of the judgment. There is no pretence that anything was said as to the second judgment being satisfied or not, or as to the entry of its satisfaction being erroneous or not, or that anything whatever was said in regard thereto. Purchasers might have knowledge of the existence of the first judgment, and that it stood unsatisfied of record, and yet, knowing that the second judgment was satisfied, or entry of its satisfaction made, innocently buy, upon the faith that the satisfaction of the second judgment rendered null the first one, and that they would take the land purchased free from any lien of such first judgment. It is further claimed, that as notice was served on the judgment defendants on July 30, 1877, of the motion to be made to set aside the entry of satisfaction, this was in the nature of a lis pendens, and that the complainants should be affected with notice as purchasers pendente lite. Without stopping to inquire whether that doctrine is applicable in such a case as this, it is enough to say, that if it were, it could not apply to Rachel Willets, as her purchase was some time before, namely, on June 2, 1877, and if her purchase was without notice and before any lis pendens, it would not matter as to the subsequent purchasers, — they would be protected by her purchase. But then it is said, Wells Willets, the judgment debtor, could not himself take advantage of the erroneous entry of satisfaction, and the assignee in bankruptcy took his rights, and none greater, and that the purchaser from the assignee at the public judicial sale, made under order of the United States District Court, could take no higher right than that of the party whose interest was sold. But it is another principle which governs this case. Had the judgment creditor, or his assignee of the judgment, at the time of such public sale, made an actual representation to the purchaser that the judgment was paid, and the purchase was made in reliance upon the representation being true, it would not be permissible afterward to set up against the purchaser that the judgment was unsatisfied, and therefrom claim a judgment lien upon the land bought. Of equivalent import and effect in this case may be regarded the declaration of the public record that this judgment was satisfied. What the alleged error was in this receipt and entry of satisfaction of the judgment, we are unapprised Joy the record. The attorney who wrote upon the execution the receipt of the amount of the judgment in full, testifies, that the sheriff said he had an execution he wanted receipted; witness inquired if it was paid, and the sheriff said it was, witness thinks; he looked at the title of the case and receipted it; afterwards, some time, the sheriff talked about commissions, and then witness remembered he had receipted wrongfully. The notice of the motion to set aside the receipt and entry of satisfaction, states the same to be “ an error, and incorrect.” The court simply allowed the motion without stating any cause. This is all that appears upon the subject. There appear to have been written assignments of both judgments made by Bernard, the judgment creditor, to Burlingame, dated January 31, 1877, and recorded in the recorder’s office of Mercer county, in a volume of deeds, one on December 12, 1877, the other on October 2, 1878, the assignments severally reciting the appeal from the first judgment, the giving of the appeal bond thereon, the affirmance of the judgment, and that the second judgment was on the appeal bond. There is no evidence that either of the purchasers of the land had any notice of these assignments. When the assignments were made, and the money paid on account of them, Basset & Wharton state that their rela-' tion as attorneys closed with Bernard. But none of these purchasers knew of this. Basset & Wharton still appeared of record as attorneys of Bernard, and the purchasers had 'a right to presume authority on the part of the attorneys to cause satisfaction of the judgment. In general, the attorney on record in a suit is authorized by his retainer to receive the money for which judgment is recovered, and upon its receipt acknowledge satisfaction of the judgment. Steward v. Biddlecum,, 2 Comst. 103; Freeman on Judgments, sec. 462. It is not perceived that the assignment of the judgments to Burlingame, of which there was no notice to the parties concerned, affects the case in any way. That the setting aside of the return and entry of satisfaction, December 4, 1878, should not affect intermediate purchasers, see McCormick v. Wheeler, Mellick & Co. 36 Ill. 114. It was in that case said, that the return of the sheriff was a public record, and that “the public is bound by the record of a court, and on the other hand it has the right to abide by it.” See, also, Shirley v. Phillips et al. 17 Ill. 471. It was there said, these judgment and execution dockets “are public records of the court, to which all have access, and operate as notice of what they contain.” And that, where there has been a mistaken entry of satisfaction of record of a mortgage, a purchaser without actual notice of the mistake will take a title clear of the mortgage, see Ayers v. Hays, 60 Ind. 452. Page v. Benson et al. 22 Ill. 484, was a case much like the present. There a judgment was secured by a chattel mortgage on a building. The judgment creditor assigned the judgment and mortgage to Page. After this, on direction of the original judgment creditor, through mistake or fraud, and without payment, the sheriff returned the execution on the judgment satisfied. Afterward the judgment debtor made a second mortgage of the same property covered by the first mortgage. Subsequently, on application of Page, the court set aside the entry of satisfaction of the judgment, and Page then filed his bill to have the mortgaged property declared subject to the lien of the first mortgage, which had never been discharged of record, and for its satisfaction. The court below dismissed the bill, and this court affirmed the decree. It was there said : “ All who were not chargeable with notice of the assignment of the judgment, were justified in assuming that the judgment creditors were still the equitable owners of the judgment and first mortgage. And when they entered satisfaction of the judgment, or caused the execution to be returned satisfied, everybody ignorant of the assignment had a right to buy or treat the property as released from the first mortgage, which was given to secure that judgment.” Soholfield, J: I concur in the foregoing. Craig, J: I concur in this dissenting opinion.